Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Species Election 
This application contains claims directed to plurality of patentably distinct species representing a “sensor molecule”. As disclosed in claims 1, the sensor molecule is represented by general formula (I) or (II). Each of the formula represents a large number of structurally, functionally and patentably distinct conjugate compounds. In the general formula R1-L-R2-B, each of R1, L, R2 and B encompasses a large number of structurally and functionally divergent compounds. As for example, R1 is a bioluminescent protein and the bioluminescent protein encompasses any protein capable of acting on a suitable substrate to generate luminescence (see specification). As for example, GFP is structurally and functionally distinct from an aequorin, photoproteins, or luciferases and within each there are various structurally divergent structure with distinct reactivities. As for example, within luciferase, there are renilla luciferase, Gaussia luciferase, nanoluc luciferase, firefly luciferase, click beetle luciferases, tetrapyrrole-based luciferins, fungal luciferase utilizing α-pyrone 3-hydroxyhispidin, and bacterial luciferases, each of which are of distinct structures with distinct reactivities. As disclosed in claim 3, B (blocking group) encompasses structurally and functionally distinct structures. As for example, an amino acid moiety is structurally and functionally distinct from a nucleoside. As disclosed in claim 4, L (linking element) encompasses various 2 (non-protein acceptor domain) encompasses various distinct structures. Therefore, in combination and permutation, the general formula  R1-L-R2-B encompasses an inordinately a large number of structurally and functionally distinct structures.
According to MPEP (MPEP 1850), the requirement of a technical relationship and the same of corresponding special technical features as defined in PCT Rule 13.2 shall be considered to be met when the alternatives are of a similar nature i.e. all the alternatives have a common property or activity. However, a described above, the alternatives are of distinct structures and functions and the alternatives when substituted in the base structure in combination and permutation, would provide a large number of compounds with distinct structures and properties. Therefore, these species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  
Therefore, Applicant is required under 35 U.S.C. 121 to elect a single disclosed species representing a “sensor molecule” by first electing either of formula (I) or formula (II) and then electing single species for each of the substitution group R1, L, R2 and B  with defined linage position that links each of the substitution group.  Upon election of a single disclosed species for “sensor molecule”, Applicant is required to clearly define how each of the substitution groups reads on the elected species. Applicant is further required, for claim 17 process,  to elect a single disclosed species for each of “B-R2”, “R1-L or L-R1” and “R1-L-R2 or R2-L-R1”.

The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries. The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641